MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                  May 13 2020, 9:31 am
court except for the purpose of establishing
                                                                                   CLERK
the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                  Court of Appeals
estoppel, or the law of the case.                                                   and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Donald J. Frew                                          Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana
                                                        Benjamin J. Shoptaw
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Christopher L. Hodges,                                  May 13, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2769
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable Frances C. Gull,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause Nos.
                                                        02D05-1907-F6-794
                                                        02D05-1908-F6-955



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2769 | May 13, 2020                           Page 1 of 7
                                          Case Summary
[1]   Christopher L. Hodges (“Hodges”) pleaded guilty to eight offenses—six felonies

      and two misdemeanors. The plea was taken under advisement while Hodges

      participated in a Drug Court Program. After Hodges violated the rules of the

      program, the court imposed an aggregate executed sentence of three years.

      Hodges now appeals, arguing that his sentence is inappropriate. We affirm.



                                   Facts and Procedural History
[2]   On June 25, 2019, the Fort Wayne Police Department received a report that a

      male with a backpack kept falling while pushing a bicycle. Law enforcement

      spoke with the male, who gave the name of Joshua Seale. Further investigation

      revealed that the male was Hodges and that Hodges had two outstanding

      warrants for his arrest. Hodges was arrested. Law enforcement searched

      Hodges’s backpack, which contained methamphetamine and fentanyl. The

      State charged Hodges with (1) Possession of Cocaine or Narcotic Drug, as a

      Level 6 felony;1 (2) Possession of Methamphetamine, as a Level 6 felony;2 and

      (3) False Informing, as a Class B misdemeanor.3 Hodges was released on bond.




      1
          Ind. Code § 35-48-4-6(a).
      2
          I.C. § 35-48-4-6.1(a).
      3
          I.C. § 35-44.1-2-3(d)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2769 | May 13, 2020   Page 2 of 7
[3]   On July 30, 2019, the Fort Wayne Police Department responded to a reported

      theft. The suspect—Hodges—had reportedly placed merchandise in bags in his

      shopping cart and gone through the checkout process without paying for the

      concealed items. Hodges was arrested. Law enforcement searched his pockets

      and bags, finding methamphetamine, fentanyl, a glass pipe, and a syringe. In a

      new cause, the State charged Hodges with (1) Possession of Methamphetamine,

      as a Level 6 felony;4 (2) Possession of Cocaine or Narcotic Drug, as a Level 6

      felony;5 (3) Possession of Syringe, as a Level 6 felony;6 (4) Theft, as a Level 6

      felony;7 and (5) Possession of Paraphernalia, as a Class C misdemeanor.8


[4]   Hodges reached an agreement with the State regarding participation in a Drug

      Court Program. Under the terms of the agreement, Hodges would plead guilty

      to all eight counts and would participate in services, including treatment for

      addiction. If Hodges successfully completed all program requirements, the

      State would move to dismiss the charges. Hodges pleaded guilty. The court

      took the plea under advisement and placed Hodges in the Drug Court Program.


[5]   In September 2019, a petition was filed to terminate Hodges’s participation in

      the program. The petition alleged that Hodges violated program requirements




      4
          I.C. § 35-48-4-6.1(a).
      5
          I.C. § 35-48-4-6(a).
      6
          I.C. § 16-42-19-18(a).
      7
          I.C. § 35-43-4-2(a)(1)(c).
      8
          I.C. § 35-48-4-8.3(b)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2769 | May 13, 2020   Page 3 of 7
      because he was unsuccessfully discharged from treatment, failed to appear in

      court, was arrested, and failed to notify his case manager of the arrest. The trial

      court determined that Hodges was non-compliant. The court revoked Hodges’s

      placement in the Drug Court Program and scheduled a sentencing hearing.


[6]   At the sentencing hearing, Hodges apologized for “wasting the opportunity” he

      was given. Tr. at 6. He said, “I really wish I could do it all over again.” Id. In

      fashioning a sentence, the trial court found that the decision to plead guilty and

      the expression of remorse were mitigating circumstances. As for aggravating

      circumstances, the court looked to Hodges’s criminal history. As a juvenile,

      Hodges had been committed to the Allen County Juvenile Center. As an adult,

      Hodges had four misdemeanor convictions and one felony conviction. The

      court noted that Hodges had received “the benefit of shorter jail sentences,

      longer jail sentences, active adult probation, services with Criminal Division

      Services, the Alcohol Countermeasures Program, time through Allen County

      Community Corrections, [and] treatment at Caring About People.” Id. at 8.

      The trial court told Hodges, “You’ve been on home detention, you’ve been

      through Restoration Court, you’ve been in multiple halfway houses, active

      adult probation, and ultimately, the Drug Court Program.” Id.


[7]   The trial court entered judgments of conviction on the eight counts. As to the

      three counts in the first cause, the trial court imposed concurrent executed

      sentences—1.5 years for each Level 6 felony and 180 days for the Class B

      misdemeanor. As to the five counts in the second cause, the court also imposed

      concurrent executed sentences—1.5 years for each Level 6 felony and 60 days

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2769 | May 13, 2020   Page 4 of 7
      for the Class C misdemeanor. The trial court ordered the sentences in the

      second cause to run consecutive to the sentences in the first cause, resulting in

      an aggregate sentence of three years in the Indiana Department of Correction.


[8]   Hodges now brings this consolidated appeal.



                                Discussion and Decision
[9]   Under Appellate Rule 7(B), an appellate court “may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” Appellate review should “focus on the

      forest—the aggregate sentence—rather than the trees—consecutive or

      concurrent, number of counts, or length of the sentence on any individual

      count.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). In reviewing a

      sentence, we are not assessing whether a different sentence would be more

      appropriate. See Helsley v. State, 43 N.E.3d 225, 228 (Ind. 2015). Rather, we are

      assessing whether the imposed sentence is inappropriate. See id. Moreover, as

      “sentencing is principally a discretionary function,” Cardwell, 895 N.E.2d at

      1222, we give considerable deference to the court’s decision, Stephenson v. State,

      29 N.E.3d 111, 122 (Ind. 2015). That deference “should prevail unless

      overcome by compelling evidence portraying in a positive light the nature of the

      offense (such as accompanied by restraint, regard, and lack of brutality) and the

      defendant’s character (such as substantial virtuous traits or persistent examples



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2769 | May 13, 2020   Page 5 of 7
       of good character).” Id. Ultimately, sentence revision is appropriate only in

       “exceptional cases.” Livingston v. State, 113 N.E.3d 611, 613 (Ind. 2018).


[10]   Regarding the instant offenses, the sentences are authorized by statute. See I.C.

       § 35-50-2-7 (providing a sentencing range of six months to two-and-one-half

       years for a Level 6 felony, with an advisory of one year); I.C. § 35-50-3-3

       (allowing a sentence of up to 180 days for a Class B misdemeanor); I.C. § 35-50-

       3-4 (allowing a sentence of up to 60 days for a Class C misdemeanor); I.C. § 35-

       50-1-2(e) (requiring a court to impose consecutive sentences between causes

       when a person has committed another crime while released on bond).


[11]   As to the nature of the offenses, Hodges possessed contraband on two

       occasions. On the first occasion, Hodges struggled to walk and gave a false

       name to law enforcement. On the second occasion—while released on bond—

       Hodges did not pay for concealed merchandise. According to Hodges, the

       overall nature of these offenses indicates that he struggles with addiction. We

       agree with Hodges. However, we discern nothing remarkable about the

       criminal conduct itself that warrants revising the sentence chosen by the court.


[12]   As to the character of the offender, Hodges acknowledges that he has a

       “concerning” criminal history, including a “history of setbacks, unsuccessful

       program compliance, and arrests for new offenses.” Br. of Appellant at 18.

       Hodges points out that he expressed remorse at sentencing. He notes that he

       was candid during his Presentence Investigation, admitting to daily use of

       heroin, fentanyl, and methamphetamine prior to his incarceration. Hodges also


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2769 | May 13, 2020   Page 6 of 7
       points out that, despite his criminal history and struggles with addiction, his

       risk-assessment score put him in only the moderate risk category to reoffend.


[13]   In seeking sentence revision, Hodges ultimately suggests that “a different

       balance of executed time and probationary supervision thereafter might make

       more sense [for] someone who is struggling with such a severe addiction.” Id.


[14]   We are mindful that Hodges has struggled with addiction. The trial court was

       also mindful of those struggles, as it gave Hodges the opportunity to avoid eight

       convictions by participating in the Drug Court Program. However, Hodges

       was non-compliant. Moreover, although Hodges suggests that his sentence

       should include time on probation, we note that Hodges has received lenient

       sentences in the past—including the opportunity to participate in services. Yet,

       Hodges has not managed to conform his behavior to comply with the law.


[15]   Having reviewed the matter, we cannot say that the sentence is inappropriate.


[16]   Affirmed.


       Crone, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2769 | May 13, 2020   Page 7 of 7